Barclays Capital 2010High Yield Bond andSyndicated Loan Conference Robert W. Manly Executive Vice President and Chief Financial Officer Smithfield Foods, Inc. March 26, 2010 2 2 2 Forward-Looking Statements This presentation contains “forward-looking” statements within the meaning of the federalsecurities laws. The forward-looking statements include statements concerning theCompany’s outlook for the future, as well as other statements of beliefs, future plans andstrategies or anticipated events, and similar expressions concerning matters that are nothistorical facts. The Company’s forward-looking information and statements are subject torisks and uncertainties that could cause actual results to differ materially from thoseexpressed in, or implied by, the statements. These risks and uncertainties include theavailability and prices of live hogs, raw materials, fuel and supplies, food safety, livestockdisease, live hog production costs, product pricing, the competitive environment and relatedmarket conditions, hedging risk, operating efficiencies, changes in interest rate and foreigncurrency exchange rates, changes in our credit ratings, access to capital, the investmentperformance of the Company’s pension plan assets and the availability of legislative fundingrelief, the cost of compliance with environmental and health standards, adverse results fromon-going litigation, actions of domestic and foreign governments, labor relations issues,credit exposure to large customers, the ability to make effective acquisitions anddispositions and successfully integrate newly acquired businesses into existing operations,the Company’s ability to effectively restructure portions of its operations and achieve costsavings from such restructurings and other risks and uncertainties described in theCompany’s Annual Report on Form 10-K for fiscal 2009 and in its subsequent QuarterlyReports on Form 10-Q. Readers are cautioned not to place undue reliance on forward-lookingstatements because actual results may differ materially from those expressed in, or impliedby, the statements. Any forward-looking statement that the Company makes speaks only asof the date of such statement, and the Company undertakes no obligation to update anyforward-looking statements, whether as a result of new information, future events orotherwise.
